DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3 – 4, 6 – 14 and the newly added claims 15 – 16 are pending in the instant application.

Response to Applicant’s Remarks
Applicant’s amendments filed on April 12, 2022 have been entered.
The newly added claim 15 is drawn towards the method according to claim 6, wherein

    PNG
    media_image1.png
    279
    889
    media_image1.png
    Greyscale

	The newly added claim 16 is drawn towards the method according to claim 1, wherein the pain consists of acute, nociceptive, neuropathic and/or chronic pain, inflammatory pain and/or itch.
	The new claims will be examined on the merits.
The objections to the instant claims 1 and 3 – 4 are withdrawn in view of Applicant’s amendments to recite the structures of formulae (A), (I), (II), (III), (IV), (V), (VI), (VII), (VIIII), (IX), (X), (XI), and (XII) (instant claim 1); formula (B) (instant claim 3); and  formula (C) (instant claim 4) in proper form. Claim 5 has been cancelled.
The objection to the instant claim 7 is withdrawn in view of Applicant’s amendment to recite “C-88” in the phrase “(III) C-67 to C-88 and the physiologically acceptable salts thereof”.
The rejection under 35 U.S.C. § 112(b) of the instant claim 2 as being indefinite for reciting a broad range together with a narrow range that falls within the broad range (in the same claim) is withdrawn in view of Applicant’s cancellation of said claim.
The rejection under 35 U.S.C. § 112(b) of the instant claim 6 as being indefinite for reciting broad ranges for the definitions of the variables R5, R6, R7 and R8 together with narrow ranges that falls within the broad ranges (in the same claim) is withdrawn in view of Applicant’s amendment to delete the term “preferably” and the narrower limitations of said variables in the instant claim.
The rejection under 35 U.S.C. § 112(b) of the instant claim 7 as being indefinite for reciting broad compounds B-49, B-51, B-54 and B-48 together with narrower statements of said compounds (in the same claim) is withdrawn in view of Applicant’s amendment to delete the term “preferably” and the narrower limitations in the instant claim.
Regarding the rejection of the instant claims 1, 3 – 4 and 6 – 9 (claims 2 and 5 have been cancelled) as containing improper Markush grouping of alternatives, Applicant’s remarks have been considered and are addressed below:
	Applicant submits (see, bridging paragraph between pages 26-27) that an unexpected technical effect exists over the whole area claimed. For example, the diversity of experimental data is commensurate in scope with the proposed amended claims and the trend derived from the experimental data in support of the unexpected technical effect is consistent. Applicant further states that paragraph [0444] of the specification as published contains a compilation of the inhibitory potency data of the compounds according to the invention. Thus, the claims, as amended, feature a proper Markush grouping of alternatives. However, as noted on page 8, lines 5-9 in the Non-Final action dated January 12, 2022, it is pointed out that
“where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.” See MPEP § 2117(II), 4th paragraph.

While Applicant states that the compounds in the claims, as amended, share a common use as disclosed in paragraph [0444] of the specification, the compounds of formula (I) – (XII) differ in view of the variables K, W, X, Y, L and R9 and R10 such that the compounds of said formulae still do not share a substantial structural feature. The difference in the variables K, W, X, Y, L and R9 and R10 would also not qualify the compounds in the same recognized physical or chemical class or the same art-recognized class. Therefore, Applicant’s remarks are not found to be persuasive and the rejection is maintained. The rejection has only been amended to update the claims pending in the instant application.
The rejection under 35 U.S.C. §103 of the instant claims 1, 3 – 4 and 6 – 9 are rejected as being unpatentable over WIPO Publication 2017168137 A1 in view of the publication: Chen et al., J Neurosci Res., 2009 May 15; 87(7): pp. 1522-1531 is withdrawn in view of Applicant’s amendment to delete the disease “Alzheimer’s disease” from the scope of the instant claims. 

Claim Objections
Claim 7 is objected to because of the following informalities:
	Claim 7:
Both compounds of C-85 are duplicates of both compounds of C-84*. Similarly, both compounds of C-87 are duplicates of both compounds of C-86. Applicant are requested to delete the compounds of C-85 and C-87 in order to overcome the objection.
The claim is missing a period (.) at the end of the claim. Insert a period (.) after the structure of compound C-88.
	Appropriate correction is required.

Improper Markush Group Rejection
Claims 1, 3 – 4, 6 – 9 and 15 – 16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the compounds of general formulae (A), (B) and (C) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The instant claims are drawn towards a method for preventing or treating a disease or disorder that is associated with the MrgX2 receptor comprising administering to a subject in need thereof a therapeutically effective amount of an MrgX2 antagonist according to general formula (A), (B) and (C) as presented below:

    PNG
    media_image2.png
    151
    587
    media_image2.png
    Greyscale

	The compounds of the formulae (A), (B) and (C) do not share a substantial feature. For example, consider the following compounds (A-1), (B-58) and (B-59) which fall under the scope of Formula (A).

    PNG
    media_image3.png
    247
    228
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    224
    287
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    224
    347
    media_image5.png
    Greyscale

	In the compounds above, variable X is independently selected from –NR4, –N=, or –O- respectively; Y is independently selected from –N=, –S–, or –N= respectively; R9 and R10 independently of one another mean –H (compound A-1); or R9 and R10 together with the carbon atoms to which they are attached form a phenyl ring (compounds B-58 and B-59).
	Variable K can be further selected from =O, =S, =NH, –R2, or –R1. Further, variables R1 and R2 can be selected from a broad range of –H; –C1-6-alkyl; –C1-6-cycloalkyl; –phenyl; –C1-6-alkyl-phenyl; heteroaryl (thienyl, furanyl and pyrrolyl); –C(=O)OH; –C(=O)O-C1-6-alkyl; –CN; –OH; –O-C1-6-alkyl; –NH2; –S-C1-6-alkyl; –F; –Cl; –Br; or –I; OR R1 and R2 together with the atoms to which they are attached form a six membered saturated unsubstituted alicyclic ring.
	Similarly, variables R9 and R10 can be selected from a broad range of –H; –C1-6-alkyl; –CN; –OH; –O-C1-6-alkyl; –F; –Cl; –Br; or –I; OR R9 and R10 together with the carbon atoms to which they are attached form a phenyl ring optionally substituted with R5, R6, R7 and R8.
	The variables R6 and R7 can be further selected from –H; –C1-6-alkyl; –CN; –OH; –O-C1-6-alkyl; –F; –Cl; –Br; or –I; OR R6 and R7 together with the carbon atoms to which they are attached form an unsubstituted phenyl ring.
	For at least the above reasons, the compounds of instant formulae (A), (B) and (C) encompass a wide variety of chemical species which do not share any substantial structural similarity between the species and would not be expected to be commonly useful as MrgX2 antagonists to prevent or treat a disease or disorder.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1, 3 – 4, 6 – 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2017168137 A1 (Pavlov) in view of the publication: Paul, Subhankar, BioEssays (2008), 30: pp 1172-1184 (Paul) and Tominaga et al., Exp. Cell. Res. (2010), 316(1), pp. 92-102 (Tominaga).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Pavlov teaches a method for the treatment and prevention of neurodegenerative disorders such as Alzheimer’s disease, fronto-temporal dementia and dementia with Lewy bodies, vascular dementia, traumatic brain injury, brain cancers, degenerative nerve diseases, encephalitis, epilepsy, genetic brain disorders, head and brain malformations hydrocephalus, stroke, Parkinson’s Disease, multiple sclerosis (MS), amyotrophic lateral sclerosis (ALS or Lou Gehrig’s Disease), Huntington’s Disease and prion diseases, comprising administering to a patient in need thereof a therapeutically effective amount of the compounds 25 (instant compound A-12) and 45 (instant compound A-14). See, page 21 lines 6-12; Table 1. The compounds 25 and 45 are presented below:

    PNG
    media_image6.png
    131
    347
    media_image6.png
    Greyscale

	wherein:
K means =O, W means –CR1=, and L means –R2;
wherein, R1 is –C5-alkyl (compound 25) or –C2-alkyl-phenyl (compound 45) respectively; and each R2 is –C1-alkyl;
X means –N= and Y means –NR3; wherein, R3 is –H; and
R9 and R10 together with the carbon atoms to which they are attached form an unsubstituted phenyl ring; or a phenyl ring substituted with R5, R6, R7 and R8; wherein, R5, R6, R7 and R8 are each –H.

	The instant claim 8 is drawn towards the method according to claim 1, wherein the MrgX2 antagonist is administered orally. Pavlov teaches that the compound and the composition comprising said compound can be administered orally. See, page 22 lines 21-22.
	The instant claim 9 is drawn towards the method according to claim 1, wherein the MrgX2 antagonist is administered once daily, twice daily or thrice daily. Pavlov teaches that the treatment may comprise administration of said compounds and compositions comprising said compounds in a single daily dose, or the total daily dosage may be administered in divided doses of two, three or four times daily. See, page 24 lines 10-13.
Ascertaining the differences between the prior art and the claims at issue.
	Pavlov does not explicitly teach the method wherein, the neurodegenerative disorders are associated with the MrgX2 receptor, as recited in the instant claims.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Paul teaches that the ubiquitin-proteasome system (UPS) is a major cellular pathway for regulated non-lysosomal degradation of intracellular proteins in eukaryotes. See, page 1172, 1st paragraph. Paul also teaches that the deregulation of the UPS has been implicated in the pathogenesis of many neurodegenerative disorders like Alzheimer’s disease, Parkinson’s diseases, Huntington disease, and prion-like lethal disorders; and genetic diseases including cystic fibrosis, Angelman’s syndrome and Liddle syndrome and many cancers. See, page 1172, Summary; Table 1. Paul further teaches that the UPS is also involved in the development of inflammatory and autoimmune diseases, including inflammatory arthritis, psoriasis, allergy and asthma. See, pg. 1177, bridging paragraph between left and right column. Tominaga teaches that mortality factor on chromosome 4 (MORF4) is a highly unstable protein and is rapidly degraded by the ubiquitin/proteasome pathway. See, pg. 93, 3rd paragraph. Tominaga also teaches that MORF4 is a member of a gene family and two other genes, MORF4 related gene on chromosome 15 (MRG15) and MORF4 related gene on chromosome X (MRGX). Further, MORF4 is a truncated version of MRG15 and MRGX, and has 90% identity to these proteins at the amino acid level. See, pg. 93, 1st paragraph.
	Thus, the teachings of Paul and Tominaga would provide sufficient guidance and a person having ordinary skill in the art would have expected that several neurodegenerative diseases, genetic diseases and cancers, that involve the ubiquitin-proteasome system (UPS),   would also be associated with the regulation/ deregulation of the MORF4-related proteins, MORF4, MRG15 and MRGX. Therefore, it would have been obvious to a person skilled in the art to routinely experiment with the regulation of the MORF4, MRG15 and MRGX proteins in order to successfully treat the neurodegenerative diseases, genetic diseases and cancers.
	Hence, WIPO Publication 2017168137 A1 and the publication: Paul, Subhankar, BioEssays (2008), 30: pp 1172-1184 (Paul) and Tominaga et al., Exp. Cell. Res. (2010), 316(1), pp. 92-102, render the instant claims 1, 3 – 4, 6 – 9 and 15 prima facie obvious.

Conclusion
Claims 1, 3 – 4, 6 – 9 and 15 – 16 are rejected.
Claims 10 – 14 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626